Citation Nr: 1118266	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative spondylosis of the lumbar spine, with mild traumatic arthritis.   

3.  Entitlement to service connection for spondylosis of the cervical spine. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative spondylosis of the lumbar spine, with mild traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1971 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for a bilateral knee disorder, finding that new and material evidence had not been submitted.  By that decision, the RO also denied entitlement to service connection for spondylosis of the cervical spine, and it increased the assigned evaluation from zero to 20 percent for lumbar spine disability, effective from March 27, 2007.  

The issues of entitlement to service connection for a bilateral knee disorder and for spondylosis of the cervical spine, and the issue of entitlement to an increased evaluation for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1992 rating decision, the RO denied a claim for entitlement to service connection for bilateral knee disorder, finding that there was no evidence of a chronic disorder in either knee. 

2.  Additional evidence associated with the claims file subsequent to the May 1992 rating decision shows that the Veteran has been diagnosed with degenerative arthritis in both of her knees.  This addition evidence is not cumulative or redundant of the evidence previously of record, and it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable disposition of the petition to reopen the Appellant's previously-denied claim for a bilateral knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist have not prejudiced the claim. 


II.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a bilateral knee disorder was previously denied in a May 1992 rating decision.  At that time, the RO found that the Veteran did not have a chronic disorder in either knee to support an award of service connection.  

Evidence of record at the time of the May 1992 rating decision contained the Veteran's service treatment records as well as an October 1991 VA general examination report.  The service treatment records show complaints of knee problems in service, but on the report of a February 1991 examination prior to separation, the Veteran's knees were evaluated as normal.  On the associated report of medical history, the Veteran reported a history of painful knees since 1983 that were secondary to her arthritis. 

The October 1991 VA general examination report shows that the Veteran complained of bilateral knee problems.  Both knees were observed to be within normal limits on physical examination and x-ray film revealed no abnormal findings.  The Veteran was diagnosed with bilateral knee pain, but with an examination showing findings that were within normal limits.  

The RO denied the Veteran's claim for service connection in May 1992, because the evidence of record failed to show a chronic disorder in either knee.

Since May 1992, additional private and VA medical treatment records were added to the record.  The additional private medical records show that the Veteran has degenerative arthritis in both of her knees.  See private treatment records dated October 2003 and January 2004.  

In addition, the record now contains a September 2008 private medical statement from Dr. S. J. S. that appears to suggest a medical link between the Veteran's degenerative arthritis in her knees and her period of service.  Dr. S. stated that the Veteran had "recent knee surgery because of degeneration of her joint from her rheumatological condition."  Dr. S. went on to state that "[t]he purpose of this letter is to attest to the fact that her underlying arthritic condition contributed to her military disability.  Much of the physical strain of military service was exacerbated by her rheumatological condition."   Dr. S.'s statement seems to suggest that the Veteran's rheumatologic condition was aggravated by her period of service, and that this has led to the degenerative arthritis in her knees.  It is also noted that the Veteran has described her lumbar spine disability as rheumatoid arthritis.  While Dr. S.'s statement is unclear, it does suggest a link between the Veteran's currently diagnosed bilateral knee disorder and her period of service, or her service-connected lumbar spine disability.  Dr. S.'s statement is also not cumulative and it raises a reasonable possibility of substantiating the Veteran's claim. 

The Board finds that the additional evidence received since the May 1992 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, the additional private treatment records show that the Veteran has a current diagnosis of degenerative arthritis in both of her knees, and Dr. S.'s medical statement suggests a nexus between her current bilateral knee disorder and her period of service.  These elements of the claim had previously been lacking.  Such additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board finds that new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a bilateral knee disorder is granted.   


REMAND

As noted above, with regard to the claim for service connection for a bilateral knee disorder, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to obtain outstanding pertinent treatment records and to provide the Veteran with a new VA examination.

The record shows that the Veteran underwent surgery on her knee in 2008.  There is no indication in the record that VA has attempted to obtain the treatment records.   VA should attempt to obtain and associate those records with the claims folder. 

Once all the available treatment records have been associated with the claims folder, the RO/AMC should provide the Veteran with a VA examination to obtain a medical opinion as to the likelihood that any current knee disorder was incurred in or aggravated by active service, or is secondary to or was aggravated by her service-connected lumbar spine disability.  

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

With regard to the claim for service connection for spondylosis of the cervical spine, the Board finds that a new VA examination is in order.  The Veteran contends that her spondylosis of the cervical spine is secondary to her service-connected lumbar spine disability.  She reports that she experiences upward radiating pain from her low back into her neck.  While the Veteran was provided with a VA spine examination in June 2007, the examiner failed to discuss the etiology of the Veteran's currently diagnosed cervical spine disorder.  The examination report is not sufficient to decide the claim and a new VA examination is needed.  

Turning to the claim for an increased rating, the Board finds that new VA examinations are also needed to evaluate the severity of the Veteran's lumbar spine disability.  The record shows that the Veteran was previously scheduled for a VA spine examination and a VA nerve examination in June 2008, and she failed to report to both examinations.  She asserts that she was not notified about the dates of those scheduled examination.  It is noted that the record does show that the Veteran was notified that she would be scheduled for an examination, but there is no indication in the claims folder that she was actually notified of the specific dates of those examination.  

38 C.F.R. § 3.655 provides that failure to report for a VA examination in connection with a claim for compensation, without good cause, results in the issuance of a decision based on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the Veteran, or the death of an immediate family member.  In this case, the Veteran contends that she did not receive notification informing her of the dates of her scheduled examinations.  There is no indication in the record that she was actually informed of those dates.  She also has indicated her willingness to appear for a rescheduled VA examination.  The Board finds that the Veteran has established good cause for her failure to appear, and that the VA spine and nerve examinations should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.  

2. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current knee disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide diagnoses corresponding to the claimed left and right knee disorders.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed knee disorder was caused or aggravated by any aspect of the Veteran's periods of service, including as secondary to or aggravated by her service-connected lumbar spine disability.  

The examiner should take into account the objective medical findings in the service medical records and the Veteran's reported history of bilateral knee pain, the previous VA examination report and in Dr. S.'s September 2008 medical statement, and any other pertinent clinical findings of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

3. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should schedule the Veteran for a VA examination, with an appropriate examiner, to determine the likely etiology of the Veteran's spondylosis of the cervical spine.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide diagnosis corresponding to the claimed cervical spine disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed cervical spine disorder was caused or aggravated by any aspect of the Veteran's periods of service, including as secondary to or aggravated by her service-connected lumbar spine disorder.  

The examiner should take into account the objective medical findings in the service medical records and the Veteran's reported history of cervical spine pain, the previous VA examination report, and any other pertinent clinical findings of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why

4. The Veteran should be scheduled for VA orthopedic and neurological examinations to evaluate the nature and severity of her lumbar spine disability.  The claims file shall be made available to and reviewed by the examiner(s), and the examiner(s) shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner(s) shall comment on the Veteran's reports regarding symptomatology and describe all objective findings.   

At the orthopedic examination, the examiner should fully evaluate the Veteran's current lumbar spine disability.  The examiner should address the full range of motion of the lumbar spine, to include consideration of functional loss due to weakened movement, excess fatigability, in coordination, or pain on repetitive motion.  The examiner should indicate whether the Veteran has ankylosis of the spine.  The examiner should address whether the Veteran is experiencing a flare at the time of the examination.  If the Veteran is not experiencing a flare, the examiner should indicate whether it is possible to determine the Veteran's additional loss of function during a flare. The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

At the neurological examination, the examiner should fully evaluate the Veteran's current lumbar spine disability.  The examiner should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

5. Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


